DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/13/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 15-23, 26, 28, 30, and 34-36 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0015006 A1) in view of Kottas et al. (US 2012/0292601 A1) and Lin et al. (US 2010/0187984 A1) as set forth in the Non-Final Rejection filed 06/23/21 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
4.	In view of the Applicant’s amendments, Claims 31, 33, 37, and 42 have been rejoined.

5.	Claims 1, 15-23, 26, 28, 30, 31, 33-37, and 42 are pending.  No claims have been withdrawn from consideration.

Allowable Subject Matter
6.	Claims 1, 15-23, 26, 28, 30, 31, 33-37, and 42 are allowed.
	The closest prior art is provided by Lee et al. (US 2007/0015006 A1), which discloses the following organic electroluminescent (EL) device (OLED):

    PNG
    media_image1.png
    366
    361
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (10), anode (20), hole-injecting layer (30), hole-transporting layer (40), light-emitting layer (50), electron-transporting layer (60), electron-injecting layer (70), and cathode (80) which emits light for use in flat panel displays and lights ([0005]-[0006], [0028]).  Lee et al. discloses that the light-emitting layer comprises host and dopant materials; the former includes a combination of hole-transporting material and electron-transporting material ([0015]).  Lee et al. discloses the following compounds as the hole-transporting host materials:  

    PNG
    media_image2.png
    323
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    317
    media_image3.png
    Greyscale

(4,4’-biscarbazolylbiphenyl and m-biscarbazolylbiphenyl, respectively).  Lee et al. further discloses wide variety of materials for use as the electron-transporting host material ([0017]).  Lee et al. discloses that the dopant materials include, red, green, and blue dopant materials, including iridium-based phosphorescent complexes ([0019]-[0021]).  However, it is the position of the Office that neither Lee et al. singly nor in combination 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAY YANG/Primary Examiner, Art Unit 1786